18-13359-shl   Doc 1826-16   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit P
                                    Pg 1 of 3




                              EXHIBIT P
           18-13359-shl     Doc 1826-16          Filed 07/29/20 Entered 07/29/20 14:48:55            Exhibit P
                                                        Pg 2 of 3
Message
From:          IZZO DANIEL [NYKNA NewYork SCOA-New York Head Office][daniel.izzo@sumitomocorp.com]
Sent:          10/9/2017 1:35:17 PM
To:            Gregg Driscoll [g.driscoll@republicmetalscorp.com]
Subject:       Re: Leasing


Sorry Gregg the office was closed today let's talk in morning

Sent from my iPhone

On Oct 9, 2017, at 11:02 AM, Gregg Driscoll <g.driscoll@republicmetalscorp.com> wrote:

Are you in today? If so, do you want to book that lease?

Gregg Driscoll
SVP of Precious Metals Management
Republic Metals Corp
12900 NW 38th Ave
Miami, FL 33054
Main 888-685-8505 I Direct 786-501-8668 I Fax 305-685-8506
www.republicmetalscorp.corn

<!--[if !vmI]--><image001.png><!--[endif]-->
From: daniel.izzo@sumitomocorp.com [mailto:danieLizzo@sumitomocorp.com]
Sent: Thursday, October 5, 2017 2:56 PM
To: Gregg Driscoll <g.driscoll@republicmetalscorp.com>
Subject: RE: Leasing


    This is an EXTERNAL email. Exercise caution. DO NOT open attachments or click links from unknown
                                                 senders.


Gregg I need settlement instructions and I also have to confirm them over the phone with you before I can have them
set up

Are you free quick to get that out of the way?

Dan


From: Gregg Driscoll [mailto:g.driscoll©republicmetalscorp.com]
Sent: Thursday, October 05, 2017 12:02 PM
To: IZZO DANIEL [NYKNA NewYork SCOA-New York Head Office]
Subject: Re: Leasing

Hi dan.
In long meeting.
Will call later.

On Oct 5, 2017, at 11:58 AM,"daniel.izzo@sumitomocorp.com" <daniel.izzo@sumitomocorp.com> wrote:


    This is an EXTERNAL email. Exercise caution. DO NOT open attachments or click links from unknown




                                                                                                          SCMI_00003614
            18-13359-shl              Doc 1826-16              Filed 07/29/20 Entered 07/29/20 14:48:55                                  Exhibit P
                                                                      Pg 3 of 3
                                                                            senders.


Gregg,

I am talking to the guys about leasing via comex, give me some time to figure it out. We can do it but a few things need
to happen first and im not sure the time frame yet. Question though, would we be able to use Loco Delaware?

Dan

Daniel Izzo
SCMI US Inc
Danie1.1zzo@Sumitomocorp.com
Desk-212-207-0535
Cell- 917-355-6405



RMC Electronic Disclaimer
This message contains confidential information and is intended only for the individual(s) addressed in the message. If you are not the named addressee, you
should not disseminate, distribute, or copy this e-mail. If you are not the intended recipient, you are notified that disclosing distributing or copying this e-mail
is strictly prohibited.




RMC Electronic Disclaimer
This message contains confidential information and is intended only for the individual(s) addressed in the message. If you are not the named addressee, you
should not disseminate, distribute, or copy this e-mail. If you are not the intended recipient, you are notified that disclosing, distributing or copying this e-mail
is strictly prohibited.




                                                                                                                                                   SCMI_00003615
